                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 15-24013-CIV-GAYLES


PHILLIP TORRES,

       Plaintiff,
v.

MIAMI-DADE COUNTY,

       Defendant.
                                              /

                                             ORDER

       THIS CAUSE comes before the Court upon Defendant’s Amended Motion to Dismiss

Second Amended Complaint (the “Motion”) [ECF No. 35]. The Court has carefully reviewed the

Motion, the record, the Eleventh Circuit’s Mandate, and the applicable law. For the reasons set forth

below, Defendant’s Motion is granted in part and denied in part.

                                         BACKGROUND

       The factual background of this case has been detailed extensively by this Court in its prior

orders and in the Eleventh Circuit’s Opinion in Torres v. Miami-Dade County, Fla., 734 Fed. App’x

688 (11th Cir. 2018), which the Court incorporates herein by reference.

       In 2010, Plaintiff filed an employment discrimination lawsuit against Defendant in the

Eleventh Judicial Circuit in and for Miami-Dade County, Florida, alleging that Defendant demoted

him three times due to his age, national origin, perceived disability, and/or in retaliation for his

opposition to unlawful employment practices. On November 13, 2012, the state court granted

summary judgment in favor of Defendant and, on October 8, 2014, Florida’s Third District Court of

Appeal affirmed.
        A year later, on October 27, 2015, Plaintiff filed this action bringing similar claims. [ECF

No. 1]. The Court dismissed the Complaint for failing to set forth a “short and plain statement” of

Plaintiff’s claim as required by Federal Rule of Civil Procedure 8. [ECF No. 13]. Plaintiff filed an

Amended Complaint setting forth multiple claims under federal and state law. [ECF No. 14]. The

Court dismissed Plaintiff’s Amended Complaint finding that res judicata barred Plaintiff’s claims as

they had been previously addressed by the state court judgment. [ECF No. 18]. Finally, Plaintiff filed

his Second Amended Complaint on February 23, 2017, alleging violations for whistleblower

retaliation under 5 U.S.C. § 9701—a statute applicable to Department of Homeland Security

employees—and Florida Statute § 112.3187. [ECF No. 19]. On Defendant’s motion, the Court

dismissed Plaintiff’s claims for a third time finding that § 9701 did not apply to Plaintiff because he

was not an employee of the Department of Homeland Security and declining to exercise

supplemental jurisdiction over Plaintiff’s state law claim. [ECF No. 23].

        On appeal, the Eleventh Circuit vacated the Order and remanded the case with instructions to

address Plaintiff’s claim for “‘whistleblower retaliation’ as alleging a § 1983 claim for retaliation in

violation of the First Amendment.” See Torres, 734 Fed. App’x at 692. This Court held a status

conference on June 27, 2018, wherein Plaintiff opted to proceed under the Second Amended

Complaint. In its Amended Motion to Dismiss [ECF No. 35], Defendant argues that Plaintiff’s

requests for attorney’s fees and compensatory damages are improper.

                                        LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955

(2007)). Although this pleading standard “does not require ‘detailed factual allegations,’ . . . it


                                                    2
demands more than unadorned, the defendant-unlawfully-harmed-me accusations.” Id. (alteration

added) (quoting Twombly, 550 U.S. at 555).

       Pleadings must contain “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed,

“only a complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556

U.S. at 679 (citing Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must

“plead[ ] factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556).

When reviewing a motion to dismiss, a court must construe the complaint in the light most favorable

to the plaintiff and take the factual allegations therein as true. See Brooks v. Blue Cross & Blue

Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

                                           DISCUSSION

A.     Whistleblower Retaliation—§ 1983 Claim

       On remand, the trial court must enter an order in strict compliance with a mandate from an

appellate court. Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985). In this case, the Eleventh

Circuit directed the Court to determine whether Count I of Plaintiff’s Second Amended Complaint

can be construed as a § 1983 claim for retaliation in violation of the First Amendment. Torres, 734

Fed. App’x at 692. The Eleventh Circuit specifically declined to address whether the allegations in

the Second Amended Complaint were sufficient to state a plausible claim for relief under § 1983

and, instead, left that for this Court to determine on remand. Id. at n.2. While Defendant’s Motion

does not directly address the issue of whether Plaintiff states a claim under § 1983, the Court may do

so under the clear instructions of the Eleventh Circuit.




                                                  3
       Whether an employee’s speech is protected under the First Amendment depends on whether

“(1) he spoke as a citizen, rather than an employee, and (2) on a matter of public concern. Whether

an employee is speaking as a ‘citizen’ depends primarily. . .on ‘whether the employee’s statements or

expressions were made pursuant to her official duties.’ Matters of ‘public concern’ are those that are

‘subject[s] of general interest and of value to the public.’” Torres, 734 Fed. App’x at 691–92

(internal citations and quotations omitted). The critical question “is whether the speech at issue is

itself ordinarily within the scope of an employee’s duties, not whether it merely concerns those

duties.” Lane v. Franks, 573 U.S. 228, 240–41 (2014). “Speech involves matters of public concern

when it can be fairly considered as relating to any matter of political, social, or other concern to the

community, or when it is a subject of legitimate news interest.” Id. (internal quotation marks and

citations omitted).

       In Lane, the Supreme Court held that a state employee’s speech was protected where he

testified pursuant to a subpoena as to matters observed within his official capacities and such

testimony was made “outside the scope of his ordinary job duties.” Id. at 238. The Supreme Court

also held that “[t]he content of Lane’s testimony—corruption in a public program and misuse of state

funds—obviously involves a matter of significant public concern.” Id. at 241 (citing Garcetti v.

Ceballos, 547 U.S. 410, 425 (2006)). Here, Plaintiff’s complaints to government officials were not

made pursuant to his official duties as an engineer with the Miami-Dade Water and Sewer

Department. Moreover, as in Lane, the substance of Plaintiff’s complaints specifically relate to

“corruption in a public program and misuse of state funds” so as to satisfy the second prong that the

matter be one of public concern. Id. at 241. Therefore, Plaintiff states a claim for whistleblower

retaliation under § 1983 in violation of the First Amendment.




                                                   4
B.     Florida Whistleblower Act Claim

       In the prior Order dismissing Plaintiff’s Second Amended Complaint, the Court did not

address whether Plaintiff had adequately alleged a state law claim for violation of the Florida

Whistleblower Act. [ECF No. 23]. “[T]o state a claim under the statute, a plaintiff must allege that

(1) he or she engaged in a statutorily protected activity; (2) he or she suffered an adverse employment

action; and (3) there existed a causal connection between the two events.” King v. Bd. of Comm’rs,

226 F. Supp. 3d 1328, 1336 (M.D. Fla. 2016). The disclosure is protected if the information reveals

“[a]ny act or suspected act of gross mismanagement, malfeasance, [or] misfeasance. . . committed by

an employee or agent of an agency or independent contractor.” Id. (quoting Fla. Stat. § 112.3187(5)).

Plaintiff’s Second Amended Complaint sufficiently alleges that Plaintiff suffered, and continues to

suffer, a permanent demotion because of his written complaints against Defendant alleging acts of

gross mismanagement, corruption, and wasteful spending. [ECF No. 19 at ¶¶ 1, 5, 15]. Accordingly,

Plaintiff states a claim for whistleblower retaliation under Florida Statute § 112.3187.

C.     Attorney’s Fees and Compensatory Damages

       Plaintiff’s request for attorney’s fees [ECF No. 19 at ¶¶ 13(c), 16(c)] is denied as he is a pro

se, non-lawyer, litigant not entitled to such fees. See Kay v. Ehrler, 499 U.S. 432, 345 (1991) (“The

Circuits are in agreement, however, on the proposition that a pro se litigant who is not a lawyer is not

entitled to attorney’s fees.”); Celeste v. Sullivan, 988 F.2d 1069, 1070 (11th Cir. 1992) (“pro se

litigant who is not a lawyer is not entitled to attorney’s fees.”). Similarly, Plaintiff’s request for

compensatory damages under the Florida Whistleblower Act [ECF No. 19 at ¶ 16(b)] is also denied

to the extent that Plaintiff seeks damages other than claims for lost wages, benefits, or lost

remuneration. See Fla. Stat. § 112.3187(9)(c); Burden et al. v. City of Opa Locka, Fla., No. 11-cv-

22018, 2012 WL 12865849, at *3 (S.D. Fla. June 25, 2012) (under the Florida Whistleblower Act,


                                                   5
“[p]laintiffs may not recover damages for emotional distress and humiliation.”).

                                         CONCLUSION

       Based on the foregoing, it is

       ORDERED AND ADJUDGED that Defendant’s Amended Motion to Dismiss Second

Amended Complaint [ECF No. 35] is granted in part and denied in part as follows:

       1.      Defendant’s Amended Motion to Dismiss Counts I and II for failure to state a claim is

DENIED.

       2.      Plaintiff’s request for attorney’s fees is DENIED.

       3.      Plaintiff’s request for compensatory damages under the Florida Whistleblower Act

beyond those for lost wages, benefits, or lost remuneration is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of March, 2019.



                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE




                                                 6
